DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/8/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,737162 and 11,144557 although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same invention.

App17/496967
Pat 9,737,162
Pat. 11,144,557
computerized method for presenting ranked media content, the method comprising: 

 A computerized method for presenting ranked media content, comprising: 
 A computerized method for presenting ranked media content, the method comprising:
retrieving subtitle data for each of a plurality of media programs; 

 retrieving subtitle data for each of a plurality of media programs; 
retrieving subtitle data for each of a plurality of media programs; 
retrieving social media posts, wherein each of the social media posts includes text data; 

retrieving, via the computing device, social media posts from at least one social media service, wherein each of the social media posts includes text data;
retrieving a plurality of social media posts, wherein each of the plurality of social media posts includes text data;
comparing, for each of the plurality of media programs, the subtitle data for a media program of the plurality of media programs with the text data from each of a plurality of the retrieved social media posts; 

(a) comparing, via the computing device, the subtitle data for a first media program of the plurality of media programs with the text data from each of a plurality of the retrieved social media posts;
 comparing, for each of the plurality of media programs, the subtitle data for a media program of the plurality of media programs with the text data from each of the plurality of the retrieved social media posts;
determining, based on the comparison, a plurality of different portions of the subtitle data for the media program that match at least one of the plurality of social media posts; 

(b) identifying, via the computing device, based on the comparison, social media posts that include text data that matches a portion of the subtitle data for the first media program;
determining, based on the comparison, a plurality of different portions of the subtitle data for the media program that match at least one of the plurality of social media posts;
causing at least a portion of the plurality of media programs to be presented for selection by a user based on the plurality of different portions of the subtitle data for each media program that match at least one social media post.

(c) determining, via the computing device, a number of different portions of the subtitle data for the first media program that match at least one of the plurality of social media posts;
causing at least a portion of the plurality of media programs to be presented for selection by a user based on the plurality of different portions of the subtitle data for each media program that match at least one social media post, wherein the portion of the plurality of media programs is presented with the at least one of the plurality of social media posts.

(d) repeating (a)-(c) for each of the plurality of media programs other than the first media program; ranking, via the computing device, the plurality of media programs based on the number of different portions of the subtitle data for each media program that match at least one social media post; and causing, via the computing device, at least some of the plurality of media programs to be presented for selection by a user based on the ranking.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu et al (US Pub. 2013/0004141) (Eff filing date of app: 8/30/411) (Hereinafter Wu) in view of Phillips et al (US pub. 2014/0237510) (Eff filing date of 6/19/12) (Hereinafter Phillips).

As to claim 1, Wu teaches computerized method for presenting ranked media content, the method comprising: 
retrieving subtitle data for each of a plurality of media programs (see p. 7, receiving target dialogue comprising subtitle data for a video); 
retrieving social media posts, wherein each of the social media posts includes text data (See Wu, Fig. 2, and p. 43 and 44, obtain subtitle files from the internet when subtitle data corresponds to the movie containing target dialogue.); 
comparing, for each of the plurality of media programs, the subtitle data for a media program of the plurality of media programs with the text data from each of a plurality of the retrieved social media posts (See Wu, p. 27, compare target dialogue with the retrieved subtitle files to determine a match. ); 
determining, based on the comparison, a plurality of different portions of the subtitle data for the media program that match at least one of the plurality of social media posts (See Wu, p. 51, 55, and 56, locate all matched content associated with the video). 
Wu does not explicitly teach causing at least a portion of the plurality of media programs to be presented for selection by a user based on the plurality of different portions of the subtitle data for each media program that match at least one social media post.
Phillips teaches personalized augmented a/v stream creation (see abstract) in which he teaches causing at least a portion of the plurality of media programs to be presented for selection by a user based on the plurality of different portions of the subtitle data for each media program that match at least one social media post (see p. 7-8, 37, 46, and 49) (paragraph 7-8, in a social media feeds, the selectin of stream related with another stream) (paragraph 37, “The text in this track can be compared to the content of the comments on the social media”) (paragraph “selecting one or more further data streams having a predetermined relation to the first stream; [0050] identifying and capturing portions of the first stream by reference to identifying predetermined indicia in said first stream or one of said one or more further data streams, including capturing one or more time stamps from the first or further stream”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Wu by the teaching of Phillips, because causing at least a portion of the plurality of media programs to be presented for selection by a user based on the plurality of different portions of the subtitle data for each media program that match at least one social media post, would enable the method “to integrate television broadcasts with social media feeds to provide greater interactivity through enabling viewers to post comments as the broadcast happens” (see p. 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/            Primary Examiner, Art Unit 2164